COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 
2-03-214-CV

STEVEN C. JENKINS                                                              APPELLANT 
 
V.
 
RUTH RUSSELL AND                                                              APPELLEES
CONRAD BREDLEAU
 
------------
 
FROM THE 
67TH DISTRICT COURT OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        Appellant Steven C. Jenkins filed a timely notice of appeal indicating that
he wished to appeal from a contempt judgment.  We sent Appellant a letter
stating our concern that we lack jurisdiction over this appeal because contempt
judgments are usually not appealable.
  We requested that Appellant respond
to the question of whether an appeal is proper in his case.  He has not done so. 
The contempt judgment is not appealable.
  We therefore dismiss this appeal
for want of jurisdiction.

 
                                                                           PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
DELIVERED:  October 16, 2003